                Case 3:20-cv-06056-SKV Document 32 Filed 09/13/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                     SEATTLE DIVISION

10   TERRI BERRIOS,                                       Case No. C20-6056-SKV

11            Plaintiff,

12            vs.                                         [PROPOSED] ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15              Based on the stipulation of the parties, it is ORDERED that the Commissioner’s

16   decision in regard to Terri Lynn Berrios’s application for benefits under Title II of the Social

17   Security Act be REVERSED and REMANDED to the Commissioner of Social Security for

18   further administrative proceedings. Upon remand, the Appeals Council will instruct the

19   Administrative Law Judge to offer the substituted party, Olivia Berrios, the opportunity for a

20   hearing; address, with the assistance of a medical expert, if available, the severity of the

21   claimant’s mental impairments; consider the medical opinions of record and prior administrative

22   findings, consistent with 20 C.F.R. § 404.1520c; reassess the claimant’s residual functional

23   capacity, consistent with 20 C.F.R. § 404.1545, Social Security Ruling (SSR) 85-15 and SSR 96-

24   8p; and proceed with the sequential evaluation.
     Page 1         [PROPOSED] ORDER - [C20-6056-SKV]
                Case 3:20-cv-06056-SKV Document 32 Filed 09/13/21 Page 2 of 2



 1
              This Court hereby reverses the Commissioner’s decision under sentence four of 42
 2
     U.S.C. § 405(g) with a remand of the case to the Commissioner for further administrative
 3
     proceedings. See Melkonyan v. Sullivan, 501 U.S. 89 (1991).
 4

 5
              DATED this 13th day of September, 2021.
 6

 7

 8                                                       A
 9                                                       S. KATE VAUGHAN
                                                         United States Magistrate Judge
10

11

12

13   Presented by:

     s/ Shata L. Stucky
14
     SHATA L. STUCKY
     Special Assistant United States Attorney
15
     Office of the General Counsel
     Social Security Administration
16
     701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7050
17
     Telephone: (206) 615-2909
     Fax: (206) 615-2531
18
     shata.stucky@ssa.gov
19

20

21

22

23

24

     Page 2      [PROPOSED] ORDER - [C20-6056-SKV]
